In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Michael J. Caracciolo as a candidate in a primary election to be held on September 13, 2005, for the nomination of the Independence Party as its candidate for the public office of Member of the Assembly, First Assembly District, the petitioner appeals from so much of an order of the Supreme Court, Suffolk County (Baisley, Jr., J.), dated August 4, 2005, as denied that branch of the petition which was to invalidate the designating petition on the ground that Michael J. Caracciolo circulated designating petitions for incompatible offices and dismissed that portion of the proceeding.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements (see Matter of Phillips v Suffolk County Bd. of Elections, 21 AD3d 509 [2005] [decided herewith]). H. Miller, J.P., S. Miller, Ritter and Spolzino, JJ., concur.